TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 7, 2014



                                      NO. 03-13-00554-CV


                                 Louvenia Henderson, Appellant

                                                 v.

                     Federal Home Loan Mortgage Corporation, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on July 29, 2013. Having reviewed

the record, the Court holds that Louvenia Henderson has not prosecuted her appeal and did not

comply with the notice from the clerk of this Court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.